Exhibit 10.2

 

July 29, 2004
 

United Air Lines, Inc.

Attention:  General Counsel

In April 2003, after the passage of the Emergency Wartime Supplemental
Appropriations Act ("Act"), I volunteered to reduce my annual Base Salary (as
defined in my Employment Agreement with United dated September 5, 2002 and as
amended on December 8, 2002 and February 17, 2003 ("Agreement")). That reduction
was in addition to a reduction taken in December 2002. On May 13, 2004, with the
expiration of the compensation period set forth in the Act and at the request of
the UAL Corporation Board of Directors, I revoked my April 4, 2003 letter in
which I offered to take such additional reduction.

In light of the Air Transportation Stabilization Board's rejection of United's
application for a loan guarantee and the Company's current situation, I have
made the decision to again voluntarily reduce my Base Salary and hereby revoke
my May 13, 2004 letter. This revocation is effective August 1, 2004. I
understand and agree that neither this letter nor my May 13, 2004 letter is an
amendment to my Agreement.

In all other respects, the provisions of the Agreement remain unchanged and in
full force and effect.
 
  

Sincerely,   /s/ Glenn F. Tilton   Glenn F. Tilton President, Chairman and CEO


 

Agreed and Confirmed this 29th day
of July, 2004
 

UAL CORPORATION UNITED AIR LINES, INC.     By:  /s/ Paul R. Lovejoy By:  /s/
Paul R. Lovejoy     Title:  Senior Vice President, General Title:  Senior Vice
President, General         Counsel and Secretary         Counsel and Secretary


 